Citation Nr: 1720376	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety reaction with depressive features prior to May 20, 2011.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to May 20, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and January 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied a TDIU and a rating in excess of 50 percent for anxiety reaction with depressive features.  

The Board has remanded the Veteran's appeal on two occasions, in January 2011 and December 2012.

As noted by the Board in its December 2012 remand, the Veteran did not appeal a July 2003 rating decision which denied entitlement to a TDIU.  An October 2005 Board decision granted an increase from 30 percent to 50 percent for anxiety reaction with depression, and that decision was effectuated by a November 2005 rating action which assigned a 50 percent rating, effective February 12, 1996.  Also, as noted in the 2011 remand, the Veteran previously withdrew an appeal for service connection for diabetes mellitus, type II, stating that he was not currently diagnosed as having diabetes mellitus, type II. 

In April 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, a transcript of which is on file. 

Following the January 2011 Board remand, a May 2012 rating decision granted a maximum schedular disability rating of 100 percent for anxiety reaction with depression, effective May 20, 2011 (the date of VA examination).  That decision determined that the Veteran was competent and also granted basic eligibility to Dependents' Educational Assistance, effective May 20, 2011.  He is also entitled to special monthly compensation (SMC) on account of having a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently ratable as 60 percent or more, from May 20, 2011.  Accordingly, the issue of entitlement to a TDIU rating has been revised to include only the period prior to May 20, 2011, as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2012 remand, the Board discussed the Veteran's service-connected disabilities.  In that regard, the Veteran is service-connected for anxiety reaction with depression, rated 30 percent disabling since December 3, 1968; as 50 percent disabling since February 12, 1996; and as 100 percent disabling since May 20, 2011.  He is also service-connected for residual fragment wounds of the right scapula and posterior arm, rated 30 percent disabling; residual fragment wound of the right buttock and posterior iliac crest, rated 20 percent disabling; residuals of a fragment wound of the left thigh, rated 10 percent disabling; residuals of a fragment wound of the posterior aspect of the neck, rated 10 percent disabling; and noncompensable evaluations are assigned for tonsillitis and a residual surgical scar of the abdomen.  He has had a combined disability evaluation of 70 percent, effective since December 3, 1968; 80 percent since February 12, 1996; and 100 percent since May 20, 2011.  He is also entitled to special monthly compensation (SMC) on account of having a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently ratable as 60 percent or more, from May 20, 2011.

The December 2012 remand observed that on VA psychiatric examination in January 2008, auditory hallucinations were noted, and the diagnoses were generalized anxiety disorder and chronic residual schizophrenia.  The examiner opined that "psychotic symptoms overshadowed any other psychiatric symptoms the Veteran might be exhibiting at the present time" and that the two "diagnoses [were] two separate and distinct entities with no relation to one another."  In November 2010 the Veteran's service representative argued that the VA examiner had not provided a rationale for the opinion that psychotic symptoms were separate from the service-connected generalized anxiety disorder, citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The representative requested remand to obtain a rationale for the opinion.  

In its 2011 remand, the Board determined that a claim of entitlement to service connection for schizophrenia had been raised.  It directed that, because any adjudication of that implicit claim might have an impact upon any rating to be assigned for the service-connected psychiatric disorder and whether a TDIU rating should be granted, the claim of entitlement service connection for schizophrenia was be decided by the RO prior to adjudicating the claims for an increased rating for the service-connected psychiatric disorder and for a TDIU.  For this reason, the Board directed that an additional examination be conducted.  That examination was conducted on May 20, 2011, at which time an examiner opined that the Veteran did not have schizophrenia but had only the service-connected anxiety reaction with depressive features which precluded him from gainful employment. 

Thereafter, no notice was provided to the Veteran and his representative to comply with the Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159, although VCAA notice was given as to the claim for an increased rating, as requested in the 2011 Board remand.  Moreover, apparently based upon the finding at the time of the May 20, 2011, examination that the Veteran did not have schizophrenia, the claim of entitlement to service connection for schizophrenia was not adjudicated upon remand.  The Board noted in its December 2012 remand that, if a claim is asserted it must be adjudicated.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes duty to ensure compliance with the terms of the remand).

In consideration of the above history, the Board in its December 2012 remand directed that the AOJ provide the Veteran and his representative with appropriate notice under the Veterans Claims Assistance Act (VCAA) as to the claim for service connection for schizophrenia which should include information concerning what evidence was needed to substantiate that claim on the basis of (1) inservice incurrence, (2) manifestation of that disorder (schizophrenia) within one year after the Veteran's December 1968 discharge from service, (3) that it is proximately due to or the result of the service-connected anxiety reaction with depressive features, or (4) is aggravated by the service-connected anxiety reaction with depressive features.  The AOJ issued a duty to assist letter in July 2016; unfortunately, it did not contain this information.  Corrective action is necessary.  

The Board further directed, in light of the grant of a 100 percent rating, effective May 20, 2011, for anxiety reaction with depressive features, that the Veteran be afforded a general medical examination for the purpose of determining, if possible, whether he was capable of obtaining and retaining substantially gainful employment prior to May 20, 2011, due to solely to service-connected disabilities and irrespective of advancing age and any nonservice-connected disabilities.  In the remand directives, the Board specified that the examiner should offer an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities- either alone or together with other service-connected disabilities, rendered the Veteran unable to secure or retain substantially gainful employment prior to May 20, 2011.  While various examinations were conducted in July 2016, none adequately addressed the question of the impact of the Veteran's service-connected disabilities on employment for the period prior to May 20, 2011.  Clarification should be sought.

The remand directives also specified that the claim of entitlement to service connection for schizophrenia be adjudicated prior to readjudication of the claims on appeal.  This was not accomplished.  

 As noted, a remand by the Board imposes duty to ensure compliance with the terms of the remand.  Stegall.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VCAA compliant notice as to the claim for service connection for schizophrenia which should include information concerning what evidence was needed to substantiate that claim on the basis of (1) inservice incurrence, (2) manifestation of that disorder (schizophrenia) within one year after the Veteran's December 1968 discharge from service, (3) that it is proximately due to or the result of the service-connected anxiety reaction with depressive features, or (4) is aggravated by the service-connected anxiety reaction with depressive features.

2.  Schedule the Veteran for appropriate VA examination(s) by a clinician with the requisite expertise to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks during the period prior to May 20, 2011.  The examiner(s) must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional limitations due solely to his service-connected disabilities (anxiety reaction with depressive features, residual fragment wounds of the right scapula and posterior arm, residual fragment wounds of the right buttock and posterior iliac crest, residual fragment wound of the left thigh, residual fragment wound of the posterior neck, and tonsillitis, and a surgical scar of the abdomen), jointly, as they may related to his ability to function in a work setting and to perform work tasks during the period prior to May 20, 3011.  Neither non-service-connected disabilities nor the Veteran's age can be taken into consideration in this assessment.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After the above action is completed, the AOJ should adjudicate the claim of entitlement to service connection for schizophrenia.  In adjudicating that claim the RO should address whether such disability was incurred during active service, or manifested within one year of the Veteran's military discharge in December 1968, and whether it is proximately due to or the result of the service-connected anxiety reaction with depressive features, either alone or in conjunction with other service-connected disorders, or is aggravated by the service-connected anxiety reaction with depressive features, either alone or in conjunction with other service-connected disorders. 

If the claim of entitlement to service connection for schizophrenia is denied, take the appropriate steps which are procedurally required, including notifying the Veteran and his representative of how to initiate and perfect an appeal from any such adverse determination. 

The Veteran and his representative are hereby notified that if service connection for schizophrenia is denied and they do not initiate an appeal by filing an Notice of Disagreement (NOD), and perfect the appeal by filing a Substantive Appeal (VA Form 9 or equivalent) after the issuance of a Statement of the Case (SOC), the Board will not have jurisdiction over this matter.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




